Citation Nr: 1760168	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-34 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids; and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for service connection for left hip pain and swelling (claimed as bursitis left hip); and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a claim for service connection for right hip bursitis; and if so, whether service connection is warranted.

4. Whether new and material evidence has been received to reopen a claim for service connection for left shoulder pain (claimed as bursitis); and if so, whether service connection is warranted.

5. Whether new and material evidence has been received to reopen a claim for service connection for left knee degenerative joint disease (DJD); and if so, whether service connection is warranted.

6. Whether new and material evidence has been received to reopen a claim for service connection for right shoulder osteoarthritis (claimed as bursitis); and if so, whether service connection is warranted.

7. Whether new and material evidence has been received to reopen a claim for service connection for pseudofolliculitis barbae (claimed as PFB); and if so, whether service connection is warranted.

8. Whether new and material evidence has been received to reopen a claim for service connection for gonorrhea (claimed as VD); and if so, whether service connection is warranted.

9. Whether new and material evidence has been received to reopen a claim for service connection for gastritis; and if so, whether service connection is warranted.

10. Whether new and material evidence has been received to reopen a claim for service connection for neck muscle strain (claimed as stiff neck); and if so, whether service connection is warranted.

11. Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the back (claimed as back pain); and if so, whether service connection is warranted.

12. Whether new and material evidence has been received to reopen a claim for service connection for fungus right big toe, right little toe, athlete's feet; and if so, whether service connection is warranted.

13. Whether new and material evidence has been received to reopen a claim for service connection for right ankle laxity (claimed as ankle sprain); and if so, whether service connection is warranted. 

14. Whether new and material evidence has been received to reopen a claim for service connection for left ankle laxity; and if so, whether service connection is warranted.

15. Whether new and material evidence has been received to reopen a claim for service connection for myopia and presbyopia (claimed as glasses right eye and glasses left eye); and if so, whether service connection is warranted.

16. Whether new and material evidence has been received to reopen a claim for service connection for chest bursitis, also claimed as swelling in muscles; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, and from June 1977 to June 1980, with a period in the Army National Guard from April 1982 to February 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

A hearing was held in January 2017 before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC. A copy of the transcript of that hearing is of record.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claims on the cover page above accordingly.

The issues of service connection for hemorrhoids, left hip pain and swelling (claimed as bursitis left hip), right hip bursitis, left shoulder pain (claimed as bursitis), left knee degenerative joint disease (DJD), right shoulder osteoarthritis (claimed as bursitis), gastritis, fungus right big toe, right little toe, athlete's feet, right ankle laxity (claimed as ankle sprain), left ankle laxity, and chest bursitis, also claimed as swelling in muscles, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 2006 rating decision, the RO denied service connection for hemorrhoids, left hip pain and swelling (claimed as bursitis left hip), right hip bursitis, left shoulder pain (claimed as bursitis), left knee degenerative joint disease (DJD), right shoulder osteoarthritis (claimed as bursitis), gastritis, neck muscle strain (claimed as stiff neck), arthritis of the back (claimed as back pain), fungus right big toe, right little toe, athlete's feet, right ankle laxity (claimed as ankle sprain), left ankle laxity, chest bursitis, also claimed as swelling in muscles, myopia and presbyopia (claimed as glasses right eye and glasses left eye), gonorrhea (claimed as VD), and pseudofolliculitis barbae (claimed as PFB). The Veteran was notified of his appellate rights, but did not perfect an appeal. 

2. At the January 2017 hearing, the Veteran stated that he wished to withdraw the appeal of his claim for whether new and material evidence has been received to reopen a claim for service connection for myopia and presbyopia (claimed as glasses right eye and glasses left eye); and if so, whether service connection is warranted.

3. At the January 2017 hearing, the Veteran stated that he wished to withdraw the appeal of his claim for whether new and material evidence has been received to reopen a claim for service connection for gonorrhea (claimed as VD); and if so, whether service connection is warranted

4. For the remaining issues on appeal, evidence has been received since the May 2006 rating decision which related to previously unestablished facts necessary to substantiate the underlying claims of service connection, and raises a reasonable possibility of substantiating the claims.

5. Pseudofolliculitis barbae (claimed as PFB) was incurred in service.

6. The evidence is in relative equipoise as to whether the Veteran's arthritis of the back (claimed as back pain) is related to service.

7. The evidence is in relative equipoise as to whether the Veteran's neck muscle strain (claimed as stiff neck) is related to service.


CONCLUSIONS OF LAW

1. A May 2006 rating decision by the RO that denied service connection for the issues listed on the cover page above is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2017). 

2. The criteria for withdrawal of the appeal of the claim for whether new and material evidence has been received to reopen a claim for service connection for myopia and presbyopia (claimed as glasses right eye and glasses left eye); and if so, whether service connection is warranted, has been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the appeal of the claim for whether new and material evidence has been received to reopen a claim for service connection for gonorrhea (claimed as VD); and if so, whether service connection is warranted, has been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

4. New and material evidence has been received to reopen the claims for the remaining issues for service connection on appeal. 38 U.S.C.A. § 5108 (West 2014); § 38 C.F.R. § 3.156 (2017).

5. The criteria for service connection for pseudofolliculitis barbae (PFB) have been met. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2017).

6. The criteria for service connection for arthritis of the back (claimed as back pain) have been met. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2017).

7. The criteria for service connection for neck muscle strain (claimed as stiff neck) have been met. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Issues Withdrawn 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (a). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (b).

In this case, at the January 2017 hearing, the Veteran requested to withdraw the appeal of the issue of whether new and material evidence has been received to reopen a claim for service connection for myopia and presbyopia (claimed as glasses right eye and glasses left eye), and if so, whether service connection is warranted; and the issue of whether new and material evidence has been received to reopen a claim for service connection for gonorrhea (claimed as VD), and if so, whether service connection is warranted. Therefore, there remain no allegations of errors of fact or law for appellate consideration in regard to these issues. Accordingly, the Board does not have jurisdiction to review these appeals and these matters are dismissed.

II. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017), eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's remaining claim as to whether new and material evidence has been received to reopen claims for service connection as listed on the cover page above. This is so because the Board is reopening the claims and a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the claims for service connection for PFB, arthritis of the back (claimed as back pain), and neck muscle strain (claimed as stiff neck) as the Board's decision herein is fully favorable, no further discussion with respect to the VCAA is warranted.

III. New and Material Evidence

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2017). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156 (a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in a May 2006 rating decision, the AOJ denied, in relevant part, the Veteran's claim of entitlement to service connection for hemorrhoids, left hip pain and swelling (claimed as bursitis left hip), right hip bursitis, left shoulder pain (claimed as bursitis), left knee degenerative joint disease (DJD), right shoulder osteoarthritis (claimed as bursitis), gastritis, neck muscle strain (claimed as stiff neck), arthritis of the back (claimed as back pain), fungus right big toe, right little toe, athlete's feet, right ankle laxity (claimed as ankle sprain), left ankle laxity, chest bursitis, also claimed as swelling in muscles, and pseudofolliculitis barbae (claimed as PFB).

Regarding the claims for entitlement to service connection for PFB, gastritis, and arthritis of the back (claimed as back pain), the claim was denied on the basis that the claimed disability resolved in-service. 

The claims for entitlement to service connection for left hip pain and swelling (claimed as bursitis left hip), right hip bursitis, right shoulder osteoarthritis (claimed as bursitis), left shoulder pain (claimed as bursitis), fungus right big toe, right little toe, athlete's feet, right ankle laxity (claimed as ankle sprain), left ankle laxity, and left knee DJD were denied on the basis that there were no in-service injuries or occurrence. 

The claims for entitlement to service connection for chest bursitis, also claimed as swelling in muscles, hemorrhoids, and neck muscle strain (claimed as stiff neck) were denied on the basis of no current diagnosis. 

The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). As noted in the Introduction, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board finds that since the May 2006 rating decision, new and material evidence is of record and warrants the reopening of the claims. 

Regarding the claims for entitlement to service connection for PFB, gastritis, and arthritis of the back (claimed as back pain), new and material evidence indicates continuing treatment and complaints of PFB, gastritis, and arthritis of the back (claimed as back pain). Private treatment records indicate continued treatment for back pain with a diagnosis of arthritis, PFB, and stomach pains See, e.g., January 2003, January 2005, and May 2005 private treatment records, and May 2014 VA Medical Center letter from N. S., M.D. (back); March 2012 private treatment records (gastroenteritis); August 2001 private treatment record (PFB). Specifically concerning the claim for PFB, a July 2012 VA examination indicates a diagnosis of PFB with the date of diagnosis being 1974, and a report of continuing symptoms since service. Moreover, at the January 2017 hearing, the Veteran testified that he continued to experience symptoms related to his back, gastritis, and PFB since service. 

Pertaining to the claims for entitlement to service connection for left hip pain and swelling (claimed as bursitis left hip), right hip bursitis, right shoulder osteoarthritis (claimed as bursitis), left shoulder pain (claimed as bursitis), fungus right big toe, right little toe, athlete's feet, right ankle laxity (claimed as ankle sprain), left ankle laxity, and left knee DJD, new and material evidence relating to the Veteran's injury or occurrence in service is of record. At the January 2017 hearing, the Veteran testified that he was treated for bursitis of his right shoulder in service, that the bursitis moved or spread, and that he has experienced symptoms since service. Additionally, at the January 2017 hearing, the Veteran testified that his fungus right big toe, right little toe, athlete's feet, right ankle laxity (claimed as ankle sprain) began in the middle of his service as a result of the showers in service. At the January 2017 hearing, the Veteran also testified that his bilateral ankle laxity is the result of his service as caused by his running and jogging in service. The Veteran testified that he experiences giving of way of the right ankle and that he was treated in service but did not receive an exam at discharge.

As for the Veteran's left knee DJD, the Veteran asserts that he injured his knee while on active duty in the National Guard from April 2000 to May 2000 in Germany. The Veteran testified that he hurt his knee in Germany while running, but that he did not report such at the time. Instead, the Veteran testified, he sought treatment within days of returning from his service in Germany.

Last, regarding the claims for entitlement to service connection for chest bursitis, also claimed as swelling in muscles, hemorrhoids, and neck muscle strain (claimed as stiff neck) new and material evidence has been added to the record to reopen the claims. Specifically, the private treatment records indicate current diagnoses of hemorrhoids, cervical strain, and bursitis. See January 2005, October 2005, March 2007 private treatment record. Additionally, at the January 2017 hearing, the Veteran testified as to his continued symptomatology and treatment as to these disabilities. 

The Board finds that new medical evidence not previously considered by the RO is of record. These private medical records and the Veteran's testimony are new and material to the claim as they were not previously considered by RO and contain new evidence that relate to unestablished facts necessary to substantiate the claims. This new evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim. In fact, this new evidence could certainly contribute to a more complete picture of the claimant's injuries or disabilities, regardless of whether it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363. 

As this evidence was not available at the time of the prior denial and as such evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim.

IV. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). The disease must have manifested to a degree of 10 percent or more within one year of separation from service. 38 C.F.R. § 3.307 (a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. Â§ 3.303 (b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A. PFB

The Veteran contends that he is entitled to service connection for PFB, as he believes that this disability had its onset in service.

March 1975 and November 1975 service treatment records reflect a shaving rash due to a metal razor. A November 1975 service treatment record indicates a diagnosis of PFB with orders that allowed the Veteran to not shave with a razor and to trim beard to code instead. 

At the January 2017 hearing, the Veteran testified that he developed a rash from shaving in service and that it has continue since service. The Veteran explained that he would see doctors for treatments, to include creams, on and off. 

Following service, private treatment records indicate treatment for and a diagnosis of PFB. See, e.g., August 2001 private treatment record. A July 2012 VA examination indicates a diagnosis of PFB with the date of diagnosis being 1974. The Veteran reported onset of PFB while in service and the VA examiner noted treatment in service for PFB. Additionally, the VA examiner noted that the Veteran has been experiencing symptoms for years, with the Veteran seeing a dermatologist three years ago and prescribed cream to use after he shaves. The VA examiner stated that his neck is now burning, so he has not used the cream recently. The Veteran's skin on his neck was noted to be irritated, hyper-pigmented, and burns a lot. The VA examiner noted the constant/ near-constant use of benzyl peroxide cream.

Given the service treatment records documenting diagnosis and treatment in service, and the July 2012 VA examination report diagnosing PFB and placing the onset of the disability in service, the Board finds that the weight of the evidence supports the conclusion that the Veteran's PFB had its onset in service. For these reasons, service connection must be granted.

B. Arthritis of the Back

The Veteran contends that he has a current back disability and that he has experienced continued symptoms since service. See January 2017 hearing transcript.

As to the first prong of Shedden, a current diagnosis, the evidence shows that there is a current disability, with a current diagnosis of mild arthritis of the back at the L4-5 level. See May 2014 VA Medical Center letter from N. S., M.D. (noting an x-ray indicating mild degenerative changes of the spine).

Turning to the second prong of Shedden, an in-service incurrence of a disease or injury, the Veteran testified at the January 2017 hearing that he had back pain while in service. The Veteran asserts that he received treatment for his back pain in service and that he takes pain medicine for his continuing back pain. The Veteran explained that he believed he injured his back in service from riding in Jeeps for 12 hours a day. 

Service treatment records indicate back pain in service. See November 1976 and December 1976 service treatment records. The Board notes that examination in service in March 1977 is silent for back pain. However, private treatment records note continued back pain, with "probably musculoskeletal back pain" reported in December 1995. Upon examination in May 1998, the Veteran did not specifically report back pain, but did report joint pains. The Veteran asserts that he did not receive an examination upon separation from service, and such is not of record. Thus, given the Veteran's testimony and the Veteran's service treatment records, the Board finds that the second prong of Shedden, an in-service incurrence or aggravation of a disease or injury is satisfied in this case. 

Last, as to the third prong of Shedden, a nexus between the current disability and in-service injury or event, the Board considers the service treatment records, the continuing private treatment records, and the Veteran's lay statements provided in the record. The Board notes that, in this case, there is evidence of continued symptomatology since service. See 38 C.F.R. § 3.307 (a)(3); 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). While there is no evidence of manifestation within one year of service, service connection for the recognized chronic disease, such as arthritis, can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).

Private treatment records indicate continued reports of back pain and treatment post-service. See, e.g., 2005 and 2007 private treatment records. The Veteran asserts experiencing back pain since service. See January 2017 hearing transcript. Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Therefore, given the Veteran's assertions regarding his experienced back pain since service, combined with the in-service treatment for back pain and the continuing treatment since service, the Board finds the Veteran's lay statements of record to be credible and competent evidence of continuity of symptomatology. 

Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current back disability and his in-service experience. See 38 C.F.R. §§ 3.303 (b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 

Accordingly, the Board recognizes the Veteran's currently diagnosed arthritis and resolves reasonable doubt in the Veteran's favor to find that the evidence supports a grant of entitlement to service connection. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

C. Neck Muscle Strain (Claimed as Stiff Neck)

The Veteran contends that he has a current neck disability and that he has experienced continued symptoms since service. See January 2017 hearing transcript.

As to the first prong of Shedden, a current diagnosis, the evidence shows that there is a current disability, with a current diagnosis of mild arthritis of the cervical spine. See March 2007 private treatment record.

Turning to the second prong of Shedden, an in-service incurrence of a disease or injury, the Veteran testified at the January 2017 hearing that he had neck pain and stiffness while in service and that he continues to suffer from stiffness and pain in his neck. The Veteran asserts that he received treatment for his neck pain in service and that he takes pain medicine for his continuing neck pain. 

Service treatment records indicate neck stiffness in service. See March 1975 service treatment record. The Board notes that examination in service in March 1977 is silent for neck pain. However, while upon examination in May 1998, the Veteran did not specifically report neck pain, but did report joint pains. The Veteran asserts that he did not receive an examination upon separation from service, and such is not of record. Thus, given the Veteran's testimony and the Veteran's service treatment records, the Board finds that the second prong of Shedden, an in-service incurrence or aggravation of a disease or injury is satisfied in this case. 

Last, as to the third prong of Shedden, a nexus between the current disability and in-service injury or event, the Board considers the service treatment records, the continuing private treatment records, and the Veteran's lay statements provided in the record. 

The Board notes that, in this case, there is evidence of continued symptomatology since service. See 38 C.F.R. § 3.307 (a)(3); 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). While there is no evidence of manifestation within one year of service, service connection for the recognized chronic disease, such as arthritis, can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).

Private treatment records indicate continued reports of neck pain and treatment post-service. See, e.g., 2005 and 2007 private treatment records. The Veteran asserts experiencing neck pain since service. Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Again, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Therefore, given the Veteran's assertions regarding his experienced neck pain since service, combined with the in-service treatment for neck pain and the continuing treatment since service, the Board finds the Veteran's lay statements of record to be credible and competent evidence of continuity of symptomatology. 

Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current neck disability and his in-service experience. See 38 C.F.R. §§ 3.303 (b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 

Accordingly, the Board recognizes the Veteran's currently diagnosed arthritis and resolves reasonable doubt in the Veteran's favor to find that the evidence supports a grant of entitlement to service connection for the Veteran's neck disability. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


ORDER

Whether new and material evidence has been received to reopen a claim for service connection for myopia and presbyopia (claimed as glasses right eye and glasses left eye); and if so, whether service connection is warranted, is dismissed.

Whether new and material evidence has been received to reopen a claim for service connection for gonorrhea (claimed as VD); and if so, whether service connection is warranted, is dismissed.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for hemorrhoids, is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for left hip pain and swelling (claimed as bursitis left hip), is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for right hip bursitis, is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for left shoulder pain (claimed as bursitis), is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for left knee degenerative joint disease (DJD), is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for right shoulder osteoarthritis (claimed as bursitis), is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for gastritis, is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for fungus right big toe, right little toe, athlete's feet, is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for right ankle laxity (claimed as ankle sprain), is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for left ankle laxity, is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for chest bursitis, also claimed as swelling in muscles, is reopened; to this extent, the appeal is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for pseudofolliculitis barbae (claimed as PFB), is reopened; and entitlement to service connection for PFB is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for arthritis of the back (claimed as back pain), is reopened; and entitlement to service connection for arthritis of the back (claimed as back pain) is granted.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for neck muscle strain (claimed as stiff neck), is reopened; and entitlement to service connection for neck muscle strain (claimed as stiff neck) is granted.


REMAND

The Board remands the remaining reopened claims for entitlement to service connection for additional development and adjudication.

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A (d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

A. Hemorrhoids

Regarding the issue of entitlement to service connection for hemorrhoids, the Veteran asserts that his current hemorrhoid disability is the result of his service. At the January 2017 hearing, the Veteran asserted that his hemorrhoids were present and treated in service, and that his current hemorrhoids continue today, with occurrences once every three months. The Veteran explained his current treatment in detail, to include getting in a tub of water and "pushing it back in." 

An August 2011 letter from VA Medical Center, written by V. D. R., C.A.N.P., indicates a diagnosis of hemorrhoids and treatment, with an assertion that such diagnosed medical problem has been ongoing since service. However, no rationale or support was provided. The Board notes that a June 1975 service treatment record indicates rectal bleeding, and a December 1986 private treatment record notes a history of hemorrhoids. 

The Veteran has not been afforded a VA examination of his hemorrhoids. The Veteran's testimony indicates that the Veteran experiences persistent or recurrent symptoms of a hemorrhoids, and the Veteran is competent to report his experienced symptoms as he observes them. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran also asserts that he experienced hemorrhoids in service, and his service treatment records corroborate the Veteran's testimony, with rectal bleeding in service, as noted above. As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required. 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 79.

B. Bursitis of the Bilateral Hips, Bilateral Shoulders, and Chest

The Veteran asserts that his bursitis of his bilateral hips, bilateral shoulders, and chest, began in service. The Veteran testified that he had shoulder and chest pain in service, and that his bursitis has moved and spread elsewhere. See January 2017 hearing transcript. A November 1976 service treatment record indicates shoulder pain, and a service treatment record from his National Guard service dated May 1998 indicates bursitis of the Veteran's right hip and upper extremities. Upon examination in May 1998, the Veteran reported joint pains. 

Private treatment records from 1998 also indicate a diagnosis of bursitis of the right hip and right shoulder, with reports of hip pain. Private treatment records from October 2005 note a diagnosis of bursitis. 

The Veteran has not been afforded a VA examination of his bilateral hips, shoulders, and chest. The Veteran's testimony indicates that the Veteran experiences persistent or recurrent symptoms of a pain, and the Veteran is competent to report his experienced symptoms as he observes them. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran also asserts that he experienced bursitis in service, and his service treatment records corroborate the Veteran's testimony, with pain in active and Reserve service, as noted above. As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required. 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 79.

The Board is reminded that for periods of Reserve service, service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing Active Duty for Training (ACDUTRA), or for injuries incurred or aggravated while performing Inactive Duty for Training (INACDUTRA). 38 U.S.C.A. §§ 101 (22)-(24), 106(d), 1110 (West 2014); 38 C.F.R. § 3.6 (c), (d), 3.303 (2017). Therefore, in addition to obtaining a VA examination and opinion upon remand, the Board also directs the RO to obtain all outstanding medical and personnel records pertaining to the Veteran's National Guard service.

C. Left Knee DJD

At the January 2017 hearing, the Veteran asserted that he injured his left knee while in Germany during his National Guard service from April 2000 to May 2000. The Veteran testified that although he did not seek treatment in service, he did seek treatment in the days immediately after returning from Germany. The Board notes that upon examination during his Reserve service in May 1998, the Veteran reported joint pains. 

A May 2014 VA Medical Center letter from N. S., M.D. notes that an x-ray indicates mild degenerative changes of the bilateral knees with the left worse than the right. Private treatment records indicate continued treatment for his knee pain. See July 2007, October 2007, and December 2012 private treatment records. An August 2007 private treatment record indicates a diagnosis of osteoarthritis of the knee.

Again, the Veteran has not been afforded a VA examination of his left knee DJD. The Veteran's testimony indicates that the Veteran experiences persistent or recurrent symptoms of a left knee pain, and the Veteran is competent to report his experienced symptoms as he observes them. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran also asserts that he experienced left knee pain in service, to include his during his Reserve service. As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required. 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 79.

Additionally, as noted above, for periods of Reserve service, service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing Active Duty for Training (ACDUTRA), or for injuries incurred or aggravated while performing Inactive Duty for Training (INACDUTRA). 38 U.S.C.A. §§ 101 (22)-(24), 106(d), 1110 (West 2014); 38 C.F.R. § 3.6 (c), (d), 3.303 (2017). Therefore, the Board directs the RO to obtain all outstanding medical and personnel records pertaining to the Veteran's National Guard service.

D. Right Ankle Laxity and Left Ankle Laxity

At the January 2017 hearing, the Veteran asserted that his ankle disabilities are the result of his jogging and running in service. The Veteran testified that his right ankle gives away while he is walking and that he was treated for his ankles in service, with use of a brace in service.

A December 1999 private treatment record indicates right ankle treatment. A March 2007 private treatment record indicate x-ray with a diagnosis of mild arthritis of the ankle and a right ankle sprain. Again, the Board notes that upon examination during his Reserve service in May 1998, the Veteran reported joint pains. 

The Veteran has not been afforded a VA examination of his bilateral ankles. The Veteran's testimony indicates that the Veteran experiences persistent or recurrent symptoms of a pain, and the Veteran is competent to report his experienced symptoms as he observes them. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required. 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 79.

E. Gastritis

At the January 2017 hearing, the Veteran testified that he has current gastritis from service. The Veteran asserts that he was treated for such in service and that he  continues to have symptoms but tries to treat it through his diet. 

A March 1975 service treatment record reports gastritis, and a stomachache in January 1976. A private treatment record from December 1986 indicates complaints of and treatment for gas. A March 2012 private treatment record notes "recent gastroenteritis."

The Veteran has not been afforded a VA examination of his gastritis. The Veteran's testimony indicates that the Veteran experiences persistent or recurrent symptoms of a gastritis, and the Veteran is competent to report his experienced symptoms as he observes them. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required. 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 79.

F. Fungus Right Big Toe, Right Little Toe, Athlete's Feet

The Veteran asserts that he has had a right foot and toe disability since his service. At the January 2017 hearing, the Veteran asserted that his current foot condition causes him to have painful and discolored toe nails, and asserts that such is from service, to include the shower.

A February 1976 service treatment record indicates toe pain. Private treatment records from August 2001 indicates distorted toenails and private treatment records from May 2005 indicate right foot pain with toenail discomfort due to an infection. A June 2005 private treatment record indicates a diagnosis of onychomycosis

The Veteran has not been afforded a VA examination of his right foot and toe disability(ies). The Veteran's testimony indicates that the Veteran experiences persistent or recurrent symptoms of a right foot/ toe condition, and the Veteran is competent to report his experienced symptoms as he observes them. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required. 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate record centers and make appropriate efforts to obtain the Veteran's personnel and treatment records from the Veteran's period of Reserve service.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. To that end, if any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A (c)(1) and 38 C.F.R. § 3.159 (e).

2. Associate with the claims file all outstanding and updated VA treatment records, and any private treatment records. See May 2014 and August 2014 VA Medical Center letters referring to x-rays and ongoing treatments.

Should they exist, ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

3. Thereafter, schedule the Veteran for VA examinations with medical professionals of sufficient expertise to determine the nature and etiology of the Veteran's hemorrhoids, bursitis of the bilateral shoulders, bursitis of the bilateral hips, bursitis of the chest, fungus/ athletes foot of the right foot big toe and little toe, gastritis, left knee DJD, and bilateral ankle disabilities.

The electronic claims file, to include the Veteran's service treatment records and videoconference hearing testimony, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

The examiner is to opine as to the following:

(a) Hemorrhoids:

(i) It is at least as likely as not (a fifty percent probability or greater) that the Veteran's current hemorrhoids were incurred in or are otherwise related to his active duty service, to include his period of service in the National Guard? 

The examiner's attention is directed to the June 1975 service treatment record reporting rectal bleeding; December 1986 private treatment record noting a history of hemorrhoids; August 2011 letter from VA Medical Center, written by V. D. R., C.A.N.P.; and January 2017 hearing testimony.

A detailed rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

(b) Left Shoulder Pain (claimed as bursitis) and Right Shoulder Osteoarthritis (claimed as bursitis):

(i) Identify any diagnosed right and left shoulder disabilities, to include any osteoarthritis and/or bursitis.

See service treatment record from his National Guard service dated May 1998 indicating bursitis of the Veteran's right hip and upper extremities; private treatment records from 1998 indicating a diagnosis of bursitis of the right hip and right shoulder, with reports of hip pain; private treatment records from October 2005 note a diagnosis of bursitis.

Reconcile any contradictory diagnoses, if necessary.

(ii) For each diagnosed right and left shoulder disability (separately), is it at least as likely as not (a fifty percent probability or greater) that the Veteran's shoulder disability was incurred in or is otherwise related to his active duty service, to include his period of service in the National Guard? 

The examiner's attention is directed to service treatment record from his National Guard service dated May 1998 indicating bursitis of the Veteran's right hip and upper extremities; January 2017 hearing transcript; November 1976 service treatment record indicates shoulder pain; and May 1998 service treatment record reporting joint pains.

A detailed rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

(c) Left Hip Pain and Swelling (claimed as bursitis left hip) and Right Hip Bursitis:

(i) Identify any diagnosed right and left hip disabilities, to include any osteoarthritis and/or bursitis.

See service treatment record from his National Guard service dated May 1998 indicating bursitis of the Veteran's right hip and upper extremities; private treatment records from 1998 indicating a diagnosis of bursitis of the right hip and right shoulder, with reports of hip pain; private treatment records from October 2005 note a diagnosis of bursitis.

Reconcile any contradictory diagnoses, if necessary.

(ii) For each diagnosed right and left hip disability (separately), is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hip disability was incurred in or is otherwise related to his active duty service, to include his period of service in the National Guard? 

The examiner's attention is directed to service treatment record from his National Guard service dated May 1998 indicating bursitis of the Veteran's right hip and upper extremities; January 2017 hearing transcript; November 1976 service treatment record indicates shoulder pain; and May 1998 service treatment record reporting joint pains.

A detailed rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

(d) Chest Bursitis (claimed as swelling in muscles):

(i) Identify any diagnosed chest disability, to include any swelling in muscles, osteoarthritis, and/or bursitis.

See service treatment record from his National Guard service dated May 1998 indicating bursitis of the Veteran's right hip and upper extremities; private treatment records from 1998 indicating a diagnosis of bursitis of the right hip and right shoulder, with reports of hip pain; private treatment records from October 2005 note a diagnosis of bursitis.

Reconcile any contradictory diagnoses, if necessary.

(ii) For each diagnosed chest disability (separately), is it at least as likely as not (a fifty percent probability or greater) that the Veteran's chest disability was incurred in or is otherwise related to his active duty service, to include his period of service in the National Guard? 

The examiner's attention is directed to service treatment record from his National Guard service dated May 1998 indicating bursitis of the Veteran's right hip and upper extremities; January 2017 hearing transcript; November 1976 service treatment record indicates shoulder pain; and May 1998 service treatment record reporting joint pains.

A detailed rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

(e) Left Knee DJD:

(i) Identify any diagnosed left knee disability, to include any DJD.

See May 2014 VA Medical Center letter from N. S., M.D. noting that an x-ray indicates mild degenerative changes of the bilateral knees with the left worse than the right; July 2007, October 2007, and December 2012 private treatment records indicating continued treatment for his knee pain; August 2007 private treatment record indicates a diagnosis of osteoarthritis of the knee.

Reconcile any contradictory diagnoses, if necessary.

(ii) For each diagnosed left knee disability (separately), is it at least as likely as not (a fifty percent probability or greater) that the Veteran's knee disability was incurred in or is otherwise related to his active duty service, to include his period of service in the National Guard? 

The examiner's attention is directed to the January 2017 hearing transcript.

A detailed rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

(f) Right Ankle Laxity (claimed as ankle sprain) and Left Ankle Laxity:

(i) Identify any diagnosed right and left ankle disability(ies), to include any ankle sprain and/or arthritis.

See December 1999 private treatment record indicating right ankle treatment; March 2007 private treatment record indicating x-ray with a diagnosis of mild arthritis of the ankle and a right ankle sprain. 

Reconcile any contradictory diagnoses, if necessary.

(ii) For each diagnosed left and right ankle disability (separately), is it at least as likely as not (a fifty percent probability or greater) that the Veteran's ankle disability was incurred in or is otherwise related to his active duty service, to include his period of service in the National Guard? 

The examiner's attention is directed to the January 2017 hearing transcript and examination during his Reserve service in May 1998 which reported joint pains.

A detailed rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

(g) Gastritis:

(i) It is at least as likely as not (a fifty percent probability or greater) that the Veteran's current gastritis was incurred in or is otherwise related to his active duty service, to include his period of service in the National Guard? 

The examiner's attention is directed to the January 2017 hearing transcript; March 1975 service treatment record reporting gastritis; January 1976 service treatment record reporting a stomachache; December 1986 private treatment record reporting gas; and March 2012 private treatment record noting "recent gastroenteritis."

A detailed rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

(h) Fungus Right Big Toe, Right Little Toe, Athlete's Feet:

(i) Identify any diagnosed right big toe, right little toe, and foot disability(ies), to include any fungus and/or onychomycosis.

See private treatment records from August 2001 indicates distorted toenails; and private treatment records from May 2005 indicate right foot pain with toenail discomfort due to an infection; and June 2005 private treatment record diagnosis of onychomycosis.

Reconcile any contradictory diagnoses, if necessary.

(ii) For each identified diagnosis separately, is at least as likely as not (a fifty percent probability or greater) that the Veteran's current right foot/ toe disability was incurred in or is otherwise related to his active duty service, to include his period of service in the National Guard? 

The examiner's attention is directed to the January 2017 hearing transcript; and February 1976 service treatment record indicates toe pain.

A detailed rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. After the development directed above has been completed, readjudicate the issues on appeal. If any benefits sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.









The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


